LAW OFFICES
RICHMOND & QUINN
A PROFESSIONAL CORPORATION
360 K STREET, SUITE 200
ANCHORAGE, ALASKA 99501
TELEPHONE: (907) 276-5727
FACSIMILE: (907) 276-2953

Daniel T. Quinn

Richmond & Quinn

360 K Street, Suite 200
Anchorage, AK 99501
Phone: (907) 276-5727

Fax: (907) 276-2953
dquinn@richmondquinn.com

 

U.S. DISTRICT COURT
FOR THE STATE OF ALASKA
PROGRESSIVE DIRECT INSURANCE
COMPANY, an Ohio Corporation,
Plaintiff,
Vv.
AUSTIN SACKINGER and

PETER SAUNDERS,
Case No.

 

)
)
)
)
)
)
)
)
)
)
Defendants. )
)

 

 

 

COMPLAINT FOR DECLARATORY RELIEF
COMES NOW plaintiff, Progressive Direct Insurance Company, by and through
counsel, Richmond & Quinn, and for its complaint, alleges as follows:

PARTIES AND JURISDICTION

 

1. At all times pertinent to this complaint, Progressive Direct Insurance
Company (“Progressive”) was authorized to conduct business in the State of Alaska.
Progressive has fully complied with all statutory prerequisites for bringing this suit.

2. Upon information and belief, at all times pertinent to this complaint,

defendants Austin Sackinger and Peter Saunders were residents of the state of Alaska.

Case 3:20-cv-00054-SLG Document1 Filed 03/05/20 Page 1 of 7

 

 
360 K STREET, SUITE 200

LAW OFFICES
RICHMOND & QUINN
ANCHORAGE, ALASKA 99501

A PROFESSIONAL CORPORATION

TELEPHONE: (907) 276-5727
FACSIMILE: (907) 276-2953

 

 

3, In this action, Progressive seeks a determination that its auto policy issued to
Brett E. Lane, and including his son, Bryant A. Boyd as a listed driver, does not extend to
defendants Sackinger and Saunders. These defendants are being sued for an amount in
excess of $100,000, Accordingly, this court has jurisdiction under 28 U.S.C. 1332(a)(1)
because the matter in controversy exceeds the sum or value of $75,000, exclusive of interest
and costs, and is between citizens of different states.

GENERAL ALLEGATIONS

4, On or about July 12, 2018, at or near Fairbanks Alaska, defendants were the
sole occupants in possession of a 2018 Ford Escape owned by Seekins Ford Lincoln, and
rented to Bryant Boyd.

5. This Ford Bronco was involved in an accident on that date, striking a vehicle
driven by Samantha R. Ricciuto (Ms. Ricciuto”).

6. Ms. Ricciuto was insured by State Farm Mutual Automobile Insurance
Company (“State Farm"), which paid benefits under its policy to Ms. Ricciuto for personal
injury and property damages.

7. State Farm Mutual Automobile Insurance Company (“State Farm”) has
brought suit against Austin Sackinger (“Mr. Sackinger”) and Peter Saunders (“Mr.
Saunders”) seeking recovery of amounts it paid for these losses, in excess of $116,053.33.

A copy of State Farm's First Amended Complaint is attached as Exhibit A. The complaint

COMPLAINT

PROGRESSIVE DIRECT INS, Co. V. SACKINGER, ET AL, CASE NO.
Page 2 of 7

Case 3:20-cv-00054-SLG Document1 Filed 03/05/20 Page 2 of 7

 

 
360 K STREET, SUITE 200

LAW OFFICES
RICHMOND & QUINN
ANCHORAGE, ALASKA 99501

A PROFESSIONAL CORPORATION

TELEPHONE: (907) 276-5727
FACSIMILE: (907) 276-2953

 

 

alleges that there is an apparent dispute regarding which of these two defendants was
driving the vehicle which struck Ms. Ricciuto's vehicle.

8. Progressive issued an auto liability policy to Brett E Lane. A copy of
Progressive’s policy, including the declarations page, is attached as Exhibit B. Bryant E.
Boyd is listed as a “driver and household resident" under this policy. The listed covered
vehicle is a 2013 Ford Explorer.

9. The coverage period for this policy was February 16, 2018 through August
16, 2018, and which period included the July 12, 2018 accident date.

10. The Progressive policy provides liability coverage for damages owned by an
“insured person”: specifically, the insuring agreement provides:

TERMS: If you, pay the premium for this coverage, we, will pay
damages for bodily injury and property damage for which an
insured person becomes legally responsible because of an accident.

11. For the purposes of liability. coverage, the policy defines “insured person,”
in relevant part as follows:

1. “Insured person" means:

a. you, a relative, or a rated resident with respect to an
accident arising out of the ownership, maintenance, or use
of an auto or trailer;

b. any person with respect to an accident arising out of that

person's use of a covered auto with the permission of you,
a “relative” or a rated resident.

COMPLAINT

PROGRESSIVE DIRECT INS. CO. V. SACKINGER, ET AL, CASE NO.
Page 3 of 7

Case 3:20-cv-00054-SLG Document1 Filed 03/05/20 Page 3 of 7

 

 
LAW OFFICES
RICHMOND & QUINN
A PROFESSIONAL CORPORATION
360 K STREET, SUITE 200
ANCHORAGE, ALASKA 99501
TELEPHONE: (907) 276-5727
FACSIMILE: (907) 276-2953

 

 

12. The policy defines “covered auto" as follows:

5. “Covered auto" means:
a. any auto or trailer shown on the declarations page for the
coverages applicable to that auto or trailer,
b. any additional auto;
c. any replacement auto; or
d. a trailer owned by you.

13. The policy defines “additional auto" as follows:

1. “Additional auto" means an auto you become the owner of
during the policy period that does not permanently replace an
auto shown on the declarations page if:

a. we insure all other autos you own;

b. the additional auto is not covered by any other insurance
policy;

c. you notify us within 30 days of becoming the owner of the
additional auto; and

d. you pay any additional premium due.

14. The policy defines “replacement auto,” in relevant part, as follows:

12. “Replacement auto” means an auto that permanently replaces
an auto shown on the declarations page. A replacement auto
will have the same coverage as the auto it replaces if the
replacement auto is not covered by any other insurance policy.

15. the policy defines “you" as follows:

17. “You” and “your” mean:
a. a person shown as a named insured on the declarations
page; and
b. the husband and wife of a named insured if residing in same
household at the time of the loss.

COMPLAINT
PROGRESSIVE DIRECT INS. Co. V. SACKINGER, ET AL, CASE NO.
Page 4 of 7

Case 3:20-cv-00054-SLG Document1 Filed 03/05/20 Page 4 of 7

 

 
LAW OFFICES
RICHMOND & QUINN
A PROFESSIONAL CORPORATION
360 K STREET, SUITE 200
ANCHORAGE, ALASKA 99501
TELEPHONE: (907) 276-5727
FACSIMILE: (907) 276-2953

 

 

16. The policy defines “relative” as follows:

11. “Relative means a person residing in the same household as
you, and related to you by blood, marriage or adoption, and
includes a ward, stepchild, or foster child. Your unmarried
dependent children temporarily away from home will qualify as
a relative if they intend to continue to reside in your household.

17. The policy defines “rated resident" as follows:

10. “Rated resident" means a person residing in the same
household as you at the time of the loss who is not a relative,
but only if that person is both:

a. listed in the “Drivers and household residents" section of
the declarations page; and
b. not designated as either "Excluded" or a “List Only" driver.

18. Neither defendant Sackinger nor defendant Saunders are relatives of either
Brent Lane or Bryant Lane, as defined by the Progressive policy.

19. Neither defendant Sackinger nor defendant Saunders qualify as an "insured
person" under the Progressive policy because they are not listed on the policy, nor do they
qualify as a relative or rated resident as defined in the policy.

20. Moreover, the 2018 Ford Escape, rented from Seekins Ford Lincoln, does
not qualify as a “covered auto" under the Progressive policy because it is not listed on the
declarations page; it is not an "additional auto" as defined in the Progressive policy
requiring, inter alia, that the Progressive policyholder, “become the owner of the vehicle”;

nor does it qualify as a “replacement auto," which requires that it permanently replace the

auto shown on the declarations page.

COMPLAINT

PROGRESSIVE DIRECT INS. Co. V. SACKINGER, ET AL, CASE NO.
Page 5 of 7

Case 3:20-cv-00054-SLG Document 1 Filed 03/05/20 Page 5 of 7

 

 
360 K STREET, SUITE 200

LAW OFFICES
RICHMOND & QUINN
ANCHORAGE, ALASKA 99501

A PROFESSIONAL CORPORATION

TELEPHONE: (907) 276-5727
FACSIMILE: (907) 276-295

 

 

21. ° Defendants Sackinger and Saunders do not qualify for coverage under the
Progressive policy arising out of the State Farm suit against them because neither are an
“insured person" within the definition of the Progressive policy for the subject accident.

22. Additionally, defendants Sackinger and Saunders do not.qualify for coverage
under the Progressive policy because the accident vehicle which they occupied, the 2018
Ford Escape, was not a “covered auto" as in the meaning of the Progressive policy.

CLAIM FOR DECLARATORY RELIEF

23. Progressive incorporates by reference all allegations in paragraphs | through
22.

24. Under Alaska law and the provisions of the Progressive policy, Progressive

owes no coverage obligations, including a defense or indemnification, to the defendants

|| for any claims against them arising out of the subject accident, including any claims

asserted by State Farm or others related to damages flowing from said accident. See AS
22.10.020(g) and 28 U.S.C.A. 2201 (a).

WHEREFORE, plaintiff prays for the following:

1, A judgment declaring that Progressive owes no obligation to either
Defendant, for defense, indemnity, or otherwise with regard to any claims against them
arising out of the subject accident, including the claims asserted against them by State Farm
in its complaint (Exhibit A).

2. For allowable costs and attorney’s fees incurred in bringing this action.

COMPLAINT

PROGRESSIVE DIRECT INS. Co. V. SACKINGER, ET AL, CASE NO.
Page 6 of 7

Case 3:20-cv-00054-SLG Document1 Filed 03/05/20 Page 6 of 7

 

 
LAW OFFICES
RICHMOND & QUINN
A PROFESSIONAL CORPORATION
360 K STREET, SUITE 200
ANCHORAGE, ALASKA 99501
TELEPHONE: (907) 276-5727
FACSIMILE: (907) 276-295

 

 

3. For such other relief as this court deems just.
DATED this 4" day of March, 2020, at Anchorage, Alaska.

RICHMOND & QUINN
Attorneys for Plaintiff

 

By: s/ Daniel T. Quinn
Daniel T. Quinn
Alaska Bar No. 8211141

1:\1.038\685\PLD\Complaint.docx

COMPLAINT

PROGRESSIVE DIRECT INS. CO. V. SACKINGER, ET AL, CASE NO.
Page 7 of 7

Case 3:20-cv-00054-SLG Document1 Filed 03/05/20 Page 7 of 7

 

 
